DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (U.S. Patent  App. No. 2015/0371752 A1) in view of Wu et al. (U.S. Patent No. 9,117,580 B2), as evidenced by Kato et al. (U.S. Patent No. 6,392,525 B1).
Regarding claim 1, Park et al. disclose an inductor element (Paragraphs 0002 – 0004) comprising a coil (Figure 2, elements 42, 44) having a conductor wound in a coil form (ibid), and a core part (element 51) surrounding the coil and including a magnetic powder and a resin (Paragraphs 0026 – 0028), wherein the core part comprises a top board part (element 52) and a bottom board part (element 53) respectively covering both ends of the coil, and an outer circumference part (area encompassed by electrodes 80, but not explicitly shown in Figures) positioned at an outer circumference side of the coil, and a permeability of the core part is larger than a permeability of the top and bottom board parts (Paragraph 0043).
Park et al. fails to disclose a resin content of the core being larger than a resin content of the top and bottom board parts.
However, Park et al. does explicitly teach that one may control the permeability of the core part relative to the top and bottom board parts by controlling the packing volume; i.e. the amount of magnetic material relative to the amount of nonmagnetic material (i.e. resin) (Paragraphs 0041 and 0053 - 0054).  I.e. the core part has a smaller resin percentage than the top and bottom board parts (as less resin = higher amount of magnetic material = higher permeability).
Park et al. fails to disclose outer circumference parts distinct from the core part; i.e. the outer core parts in Park et al. would have a lower resin content than the top and bottom board parts as they would possess the same material used to form the core body.
However, We et al. teach a similar inductor structure wherein the material formed on the outer circumference of the coils (Figure 3, element 34) is taught to be formed of a material having a lower permeability from the rest of the core (noting that in Wu et al., the top and bottom boards possess the same ‘high permeability’/’low resin content’ as the rest of the core) (Figure 3 and col. 5, line 3 bridging col. 6, line 45).  As established in Park et al. above, a means for decreasing the permeability of the outer circumference part is increasing the resin content. As such, Wu et al. teaches (indirectly) that the outer circumference portion should have a higher resin content than the core part.
It is the Examiner’s opinion that this is open to three variants, one of which reads on the claimed invention as a matter of routine optimization of the different permeability values.  In all embodiments the core has the highest permeability (lowest resin content).
In the first embodiment, the teachings of Wu et al. result in a resin content of the outer circumference part to be larger than the core (lower permeability than core, as taught by Wu et al.), but also lower than the resin content of the top and bottom board portions (though these would have higher resin contents than the core per the Park et al. teachings).
In the second embodiment, it is identical to the above but the resin content in the outer circumference part is identical to the resin content of the top and bottom board portions (so that all three portions have permeability values lower than that of the core, as taught by the combined teachings of Park et al. and Wu et al.).
In the third embodiment, which reads on the present claims, the resin content of the outer circumference part is larger than the core (lower permeability than the core, as taught by Wu et al.) and also larger than the resin content of the top and bottom board portions (which would still have higher resin contents than the core per the Park et al. teachings). This meets all the requirements of both Park et al. and Wu et al. – namely that the top and bottom board portions, as well as the outer circumferential portions have lower permeability (i.e. higher resin content) than the core.  Neither Park et al. nor Wu et al. recognize any criticality of the relative permeability or resin content of the top/bottom board portions to the circumference parts, so it would have been a matter of routine optimization in selecting which material to fill each part with as to the exact permeability of each of these regions.  This optimization is well within the knowledge of a person of ordinary skill in the art.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a permeability (inversely proportional to resin content) of the outer circumference portions relative to the permeability (resin content) of the top and bottom board portions meeting applicants’ claimed relative limitations by optimizing the results effective variable through routine experimentation, since the critical features taught by the prior art is that the permeability of each of these regions is less than the core (resin content is more than the core).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact parts by weight of resin through routine experimentation, especially given the teaching in Park et al. and Wu et al. regarding the relative permeability (inversely proportional to resin content) in each of these layers relative to the core.  This is further evidence by Kato et al., which teaches that 3 weight percent resin is art recognized as a conventional weight percent of resin for core parts of inductors (at least col. 10, lines 13 – 23).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 - 6, as noted above, one fact that is clearly taught by the two references above is that the core part should have a higher permeability (i.e. lower resin content) than the top and bottom board portions and the outer circumference portions.  The exact weight percent of resin in the core would have been a results effective variable for similar reasoning as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 16, 2022